DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 5, 6, 8, 10, 12, 16-18 and 20 are objected to because of the following informalities:
	Claim 1, line 9, the recitation “…is positioned to moves to release…” is grammatically incorrect.
	Claim 5, line 3, “the detaching mechanism” lacks proper antecedent basis.
	Claim 5, line 3, the term “couples” here is grammatically incorrect.
	Claim 6, line 4, it appears “plate” should read – plates --.
	Claim 6, lines 3-4, “each of the pair of catching plates” is confusing since it is not exactly clear how many pair(s) of catching plates there are (see back in claim 5, lines 3-4).
	Claim 8, line 2, “the catching portion” lacks proper antecedent basis.
	Claim 8, line 5, “the catching member” lacks proper antecedent basis.
	Claim 10, line 5, “the catching member” lacks proper antecedent basis.
	Claim 12, line 1, the recitation “…wherein at one of the…” is awkwardly written.
	Claim 16, line 1, the recitation “wherein the one…” is awkwardly written. It appears “the” should be deleted.

	Claim 18, line 2, it appears after “button”, -- is – should be inserted.
	Claim 20, line 1,  please correct “titled”.
	Claim 20, line 2, it appears “causes” should read – causing --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 5-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 20-0458863 (hereinafter Eou) in view of KR 10-2015-0139111 (hereinafter Everybot Inc.).
As for claim 1, Eou discloses in Figs. 1, 3-5 and 8, for example, a cleaner comprising: a body 10; a mop cartridge or module 30 having at least one mopping surface 20 or 20; which is positioned to clean a floor; and a detaching module that includes: at least one catching extension 71 and/or 72 which detachably couples the 
As for claim 2, wherein the mop module 30 is connected to a bottom (merely relative; Fig. 1) of the body (Figs. 1 and 8), the manipulation surface 74 is exposed at the bottom (merely relative; Fig. 1) of the body, and the catching extension 71 and/or 72 is configured to release the mop module 30 when the manipulation surface 74 is pressed upward (merely relative; Fig. 1). It will be added that positioning of the manipulation surface anywhere on the body is deemed obvious and well within the capabilities of one skilled in the art for mere convenience purposes.
As for claim 3, wherein the manipulation surface 74 is spaced apart from the mop module 30 in a forward-and-backward direction (merely relative; Fig. 1).
As for claim 5, wherein: the at least one catching extension includes a pair of catching extensions 71, 71 (Figs. 1 and 8), the detaching mechanism comprises a pair 
As for claim 6, wherein: the detaching module further includes a moving assembly defined by the bottom portion of the manipulation surface 74 (Fig. 8) which is movable in a given moving direction (up and down), wherein the moving assembly and the pair of catching plate 72, 72 are connected with each other at inclined surfaces 72a, 74a (Fig. 8), so that when the moving assembly moves in the moving direction, each of the pair of catching plates 72, 72 moves in each of the catching release direction (paragraph [0032]).
As for claim 7, wherein the catching extension 71 and/or 72 releases the catching of the mop module 30 when the manipulation surface 74 is moved in a predetermined pressing direction (Figs. 1 and 8; paragraph [0032]).
As well as claim 8 is understood (see claim objections), wherein the detaching module includes: a protrusion or catching plate 72 which includes the catching portion (Fig. 8) and is movable in a predetermined catching release direction (left and right or horizontally) (Fig. 8); and a leading member at 74a which is connected with the catching plate 72 (at the inclined surfaces 72a, 74a) and moves the catching member 72 (or end thereof) when the leading member at 74a is moved (Fig. 8).
As for claim 9, wherein the detaching module further includes a spring 73 which is elastically deformed when the catching plate 72 moves in the catching release 
As well as claim 10 is understood (see claim objections), wherein: the leading member at 74a is/includes a moving assembly which is movable in a predetermined moving direction (up and down), wherein the moving assembly and the catching plate 72 are connected with each other at the inclined surfaces 72a, 74a (Fig. 8), so that the catching member 72 moves in the catching release direction when the moving assembly moves in the moving direction (Fig. 8).
	As for claim 11, wherein the catching release direction is different from the moving direction (up and down) (Fig. 8).
	As for claim 12, wherein the catching plate 72 has a groove or a hole (Fig. 8) which is extended in an inclination direction deemed between a direction opposite to the moving direction and the catching release direction (Fig. 8), and the moving assembly 74a is/has (defines) a protrusion which is inserted into the groove or the hole to move along the groove or the hole (Fig. 8; paragraph [0032]).
As for claim 13, wherein the leading member at 74a further includes a pressing button (above) which includes the manipulation surface 74 (Fig. 8), and is movable in a given pressing direction (up and down), wherein the pressing button 74 and the moving assembly 74a are connected with each other (Fig. 8), so that the moving assembly 74a moves in the moving direction when the pressing button 74 moves in the pressing direction.
As well as claim 14 is understood (which only depends on claims 1, 8, 10 and 13; again, see claim objections), the leading member and moving assembly (see claim 10 
As well as claim 15 is understood (which only depends on claims 1, 8, 10 and 13; again, see claim objections), the leading member and moving assembly (see claim 10 above) could also be at 72a (of a catching member 72; Fig. 8) which is movable in a predetermined moving direction (left and right or horizontally) and wherein the pressing button 74 includes an inclined surface 74a which has a slope between a direction opposite to the moving direction (left and right or horizontally) (Fig. 8), and the moving assembly includes a contact end at 72a which slides while contacting the inclined surface 74a when the pressing button 74 moves in the pressing direction (Fig. 8; paragraph [0032]).
As for claim 18, (which only depends on claims 1, 8, 10 and 13; again, see claim objections), the leading member and moving assembly (see claim 10 above) could also be at 72a (of a catching member 72; Fig. 8) wherein the moving assembly is configured to move forward and rearward (left and right or horizontally), and the pressing button 74 configured to move upward and downward (Fig. 8; paragraph [0032]).
As for claim 19, wherein the at least one catching extension is a first catching extension 72 which is provided to be movable with respect to the body 10 (Fig. 8), and the cleaner further comprises a second catching extension 71 which is fixed to the body 10 and catches the mop module 30 to the body 10 along with the first catching extension 72 (Figs. 1 and 8; paragraph [0032]).
.

Allowable Subject Matter
6.	Claims 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Dooley et al. and Li et al. are pertinent to various cleaners with detachable cleaning arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723